DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5 and 11-25, as originally filed 10/24/2018, are pending and have been examined on the merits (claims 1, 11, and 16 being independent). The applicant’s claim for benefit of foreign priority application CN201710618080.0, filed 07/26/2017 respectively has been received and acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/24/2018 and 05/01/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 11-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for creating an underwriting decision tree that relates to the field of insurance which contains the steps of acquiring, calculating, taking, extracting, determining, and dividing.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a process, claim 11 is direct to a computer device, and claim 16 is direct to a  non-volatile readable storage media, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for creating an underwriting decision tree that relates to the field of insurance is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including insurance or mitigating risk.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: acquiring… a sample training set, calculating… an entropy value gain…, taking… the 
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including insurance or mitigating risk.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of calculating… an entropy value gain…, extracting… a sample training subset of the divided sub-attribute, calculating… the entropy value gain of the sub-attribute, dividing… the sub-attribute till the divided sub-attribute…, displaying… the underwriting decision tree, and displaying… the underwriting result of the corresponding attribute… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. add insignificant extra-solution activity to the judicial exception. – see MPEP 2106.05 (g)). 
The instant recited claims including additional elements (i.e. “a current node of the underwriting decision tree, a computer device, the memory having computer readable instructions stored, a leaf node of the underwriting decision tree, processors execute the commuter readable instructions”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0061] and [0081], the device for creating the underwriting decision tree, a sample acquisition module, a entropy value gain calculation module, a node division module, a subset extraction module, a recursion module, a computer device, a server, a 
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a current node of the underwriting decision tree, a computer device, the memory having computer readable instructions stored, a leaf node of the underwriting decision tree, processors execute the commuter readable instructions) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-5, 12-15, and 17-25 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2, 12, and 17, the step of “wherein the step of calculating the entropy value gain that represents the effect of the attribute on the underwriting result of each attribute according to the underwriting result of the sample of each attribute in the sample training set, comprises: calculating the entropy value gain by a following formula….” (i.e., calculating an entropy value), in claims 3, 13, and 18, the step of “wherein the step of determining the sample 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-5, 12-15, and 17-25, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 11, and 16 above.  Merely claiming the same process using a mathematical formula to calculate an entropy value and generating an underwriting 
Claims 1-5 and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter) because these claims are directed at merely software per se. In other words, within the broadest reasonable interpretation of the claims, there exists an interpretation where the claims are merely directed to software, absent of any hardware, which not a judicially recognized class of invention. 
Therefore, claims 1-5 and 11-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 11, 13, 15-16, 18, 20-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bonissone et al. (hereinafter Bonissone), US Patent Number 7383239 B2 in view of Liu Xi et al. (hereinafter Liu Xi), Publication Number 106874693 (foreign application, CN106874693 A).
Regarding claim 1:
Bonissone discloses the following:
A method for creating an underwriting decision tree, comprising steps of: (Bonissone: See abstract, and see also column 21, lines 15-63: “The concept of outliers may extend beyond the realm of insurance underwriting and be intrinsic to all risk classification processes, of which the determination of the proper premium to cover a given risk (i.e., insurance underwriting) is just an example. Therefore, the ultimate domain of this invention may be considered risk classification, with a focus on insurance underwriting….. By removing globally inconsistent risk assignments from the initial set, the detection of outliers may further improve the performance and simplicity of other supervised classification systems, such as neural networks and decision-tree classifiers when used as the primary automated system.”, and column 36, lines13-50: “Increasing the accuracy for the training sets would have resulted in deeper, more complex trees, with larger number of terminal nodes.”)
acquiring (reads on “require a large training data set”) a sample training set including (reads on “Additional features that may be used for neural network classifier design include, but are not limited to, tag, BMI, diastolic and/or systolic blood pressure readings, cholesterol level, cholesterol ratio, various liver enzymes, such as SGOT (Serum Glutamic Oxaloacetic Transaminase), SGPT (Serum Glutamic Pyruvic Transaminase), GGT (Galactan Galactosyl Transferase), nicotine use 
determining (reads on “identify cases for audit, cases for augmenting the training/test sets for re-tuning production decision engine”) the sample training subset as the sample training set, and (Bonissone: See column 5, lines 6-12: “Based on the decision and degree of confidence of the fusion and the decision and degree of confidence of the production decision engine, a comparison module may then be used to identify cases for audit, cases for augmenting the training/test sets for re-tuning production decision engine, cases for review, or may simply trigger a record of its occurrence for tracking purposes.”)

Bonissone does not explicitly discloses the following, however Liu Xi further teaches:
calculating (reads on “Entropy is a measure of information”) an entropy value gain that represents (reads on “the value of a certain attribute to produce a hierarchical effect”) an effect of an attribute on an underwriting result of each attribute, according to the underwriting result of a sample of each attribute in the sample training set; (Liu Xi: See description page 5 of 8, “Entropy is a measure of information theory in which it can be recursive to partition the value of a certain attribute to produce a hierarchical effect…… The greater the GAIN (A), the greater the result obtained with attribute A as the classification attribute. When entropy is used as a discretization method, the present invention will consider all possible division points for each attribute, and sequentially calculate the size of the information gain obtained when classifying the division point, and finally select the division point of the largest information gain as the discretized partition point.”)

extracting (reads on “extracting a data set from the data converted sample set as a training set”) a sample training subset of the divided sub-attribute from the sample training set; and (Liu Xi: See description page 2 of 8)
calculating (reads on “Entropy is often used as a decision tree classification metric in practice, and pruning of decision trees may need to be performed in the actual process to ensure that the tree is simple and effective.”) the entropy value gain of the sub-attribute recursively and dividing (reads on “In order to ensure that the last index discrete structure is relatively simple, that is, setting up each index is divided into three parts: when a certain node is divided, the index is divided into two areas, if the ratio of the data samples of the two areas is less than 0.5 or greater than 2, the larger one area continues to be discretized, otherwise the discretization of the index ends.”) the sub-attribute till the divided sub-attribute of the next node satisfies a preset condition of becoming a leaf node of the underwriting decision tree. (Liu Xi: See description page 6 of 8”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify improving the performance and simplicity of other supervised classification systems, such as neural networks and decision-tree classifiers that relate to the field 
Regarding claim 3:
Bonissone discloses the following:
The method for creating the underwriting decision tree according to claim 1, Wherein the step of determining (reads on “identify cases for audit, cases for augmenting the training/test sets for re-tuning production decision engine”) the sample training subset as the sample training set, and   (Bonissone: See column 5, lines 6-12: “Based on the decision and degree of confidence of the fusion and the decision and degree of confidence of the production decision engine, a comparison module may then be used to identify cases for audit, cases for augmenting the training/test sets for re-tuning production decision engine, cases for review, or may simply trigger a record of its occurrence for tracking purposes.”)

Bonissone does not explicitly discloses the following, however Liu Xi further teaches:
calculating (reads on “Entropy is often used as a decision tree classification metric in practice, and pruning of decision trees may need to be performed in the actual process to ensure that the tree is simple and effective.”) the entropy value gain of the sub-attribute recursively and dividing (reads on “In order to ensure that the last index discrete structure is relatively simple, that is, setting up each index is divided into three parts: when a certain node is divided, the index is divided into two areas, if the ratio of the data samples of the two areas is less than 0.5 or greater than 2, the larger one area continues to be discretized, otherwise the discretization of the index ends.”) the sub-attribute till the divided sub-attribute of the next node satisfies the preset condition of the leaf node of the underwriting decision tree comprises a sub-step of judging whether the sub-attribute satisfies the preset condition of becoming the leaf node of the underwriting decision tree, and the sub-step comprises:  (Liu Xi: See description page 6 of 8”)
determining the sub-attribute as the leaf node of the underwriting decision tree, when the divided sub-attribute only has one; or determining the sub-attribute as the leaf node of the underwriting decision tree, when all the underwriting results of the divided sub-attributes are passed or failed; or 
determining the sub-attribute as the leaf node of the underwriting decision tree, when the entropy value gain of the sub-attribute is lower than a preset threshold. (Liu Xi: See description page 6 of 8”, “Entropy is often used as a decision tree classification metric in practice, and pruning of decision trees may need to be performed in the actual process to ensure that the tree is simple and effective. In order to ensure that the last index discrete structure is relatively simple, that is, setting up each index is divided into three parts: when a certain node is divided, the index is divided into two areas, if the ratio of the data samples of the two areas is less than 0.5 or greater than 2, the larger one area continues to be discretized, otherwise the discretization of the index ends.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify improving the performance and simplicity of other supervised classification systems, such as neural networks and decision-tree classifiers that relate to the field of insurance underwriting of Bonissone to include Entropy that is a measure of information theory in which it can be recursive to partition the value of a certain attribute to produce a hierarchical effect, as taught by Liu Xi, in order to reduce a risk that relates to the field of insurance.
Regarding claim 5:
Bonissone discloses the following:
wherein the attributes comprise at least two of the following cases: age (reads on “Age”), industry risk, anamnesis (reads on “nicotine use history, and various aspects of family history”), and loss ratio. (Bonissone: See column 22, lines 30-62: “the risk category of an application depends upon the values taken by the application along various dimensions, such as Body Mass Index (“BMI), Cholesterol Level, and Smoking History.” and column 25, lines 44-65: “TABLE 4” column 46, lines 14-21: “Additional features that may be used for neural network classifier design include, but are not limited to, tag, BMI. diastolic and/or systolic blood pressure readings, cholesterol level, cholesterol ratio, various liver enzymes, such as SGOT (Serum Glutamic Oxaloacetic Transaminase), SGPT (Serum Glutamic Pyruvic Transaminase), GGT (Galactan Galactosyl Transferase), nicotine use history, and various aspects of family history.”)
Regarding claim 21:
Bonissone discloses the following:
The one or more non-volatile readable storage media according to claim 16, wherein, the above attributes include at least two of the following attributes: age (reads on “Age”), industry risk, anamnesis (reads on “nicotine use history, and various aspects of family history”), and reimbursement rate. (Bonissone: See column 22, lines 30-62: “the risk category of an application depends upon the values taken by the application along various dimensions, such as Body Mass Index (“BMI), Cholesterol Level, and Smoking History.” and column 25, lines 44-65: “TABLE 4” column 46, lines 14-21: “Additional features that may be used for neural network classifier design include, but are not limited to, tag, BMI. diastolic and/or systolic blood pressure readings, cholesterol level, cholesterol ratio, various liver enzymes, such as SGOT (Serum Glutamic 
Regarding claim 23:
Bonissone discloses the following:
The method for creating the underwriting decision tree according to claim 2, wherein, the attributes comprise at least two of following attributes: age, industry risk, anamnesis (reads on “nicotine use history, and various aspects of family history”), and reimbursement rate. (Bonissone: See column 22, lines 30-62: “the risk category of an application depends upon the values taken by the application along various dimensions, such as Body Mass Index (“BMI), Cholesterol Level, and Smoking History.” and column 25, lines 44-65: “TABLE 4” column 46, lines 14-21: “Additional features that may be used for neural network classifier design include, but are not limited to, tag, BMI. diastolic and/or systolic blood pressure readings, cholesterol level, cholesterol ratio, various liver enzymes, such as SGOT (Serum Glutamic Oxaloacetic Transaminase), SGPT (Serum Glutamic Pyruvic Transaminase), GGT (Galactan Galactosyl Transferase), nicotine use history, and various aspects of family history.”)
Regarding claims 11 and 16: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claims 13 and 18: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claims 15 and 20: it is similar scope to claim 5, and thus it is rejected under similar rationale.
Regarding claim 22: it is similar scope to claim 21, and thus it is rejected under similar rationale.
Regarding claim 24: it is similar scope to claim 23, and thus it is rejected under similar rationale.
Claims 4, 14, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bonissone in view of Liu Xi in further view of Helitzer et al. (hereinafter Helitzer), US Patent Number 7711584 B2.
Regarding claim 4:
Bonissone discloses the following:
The method for creating the underwriting decision tree according to claim 1, wherein after the step of determining the sample training subset as the sample training set, (Bonissone: See column 5, lines 6-12: “Based on the decision and degree of confidence of the fusion and the decision and degree of confidence of the production decision engine, a comparison module may then be used to identify cases for audit, cases for augmenting the training/test sets for re-tuning production decision engine, cases for review, or may simply trigger a record of its occurrence for tracking purposes.”) and 

Bonissone does not explicitly discloses the following, however Liu Xi further teaches:
calculating (reads on “Entropy is often used as a decision tree classification metric in practice, and pruning of decision trees may need to be performed in the actual process to ensure that the tree is simple and effective.”) the entropy value gain of the sub-attribute recursively and dividing (reads on “In order to ensure that the last index discrete structure is relatively simple, that is, setting up each index is divided into three parts: when a certain node is divided, the index is divided into two areas, if the ratio of the data samples of the two areas is less than 0.5 or greater than 2, the larger one area continues to be discretized, otherwise the discretization of the index 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify improving the performance and simplicity of other supervised classification systems, such as neural networks and decision-tree classifiers that relate to the field of insurance underwriting of Bonissone to include Entropy that is a measure of information theory in which it can be recursive to partition the value of a certain attribute to produce a hierarchical effect, as taught by Liu Xi, in order to reduce a risk that relates to the field of insurance.

Bonissone and Liu Xi do not explicitly discloses the following, however Helitzer further teaches:
displaying the underwriting decision tree and displaying the underwriting result of the corresponding attribute in the leaf node of the underwriting decision tree. (Helitzer: See column 14, lines 34-51: “FIG. 6 a decision tree classifier 600 are utilized to assign combinations of technologies, employed in existing building structures to a classification, which then permits an underwriter to establish a premium. In this manner data structures representing the quantification of risk reduction attendant a given technology or product can be chained into a plurality of decision trees.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify improving the performance and simplicity of other supervised classification systems, such as neural networks and decision-tree classifiers that relate to the field of insurance underwriting of Bonissone to include showing a plurality of decision trees that relates 
Regarding claims 14 and 19: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Regarding claim 25: it is similar scope to claim 23, and thus it is rejected under similar rationale.
Prior Art
Examiner has reviewed the mathematical equation presented in claims, especially Examiner could not find the equations of claims 2, 12, and 17 in the prior art. 
Conclusion
This Office action has an attached requirement for information under 37 CFR 1.105.  A complete reply to this Office action must include a complete reply to the attached requirement for information.  The time period for reply to the attached requirement coincides with the time period for reply to this Office action.
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


























37 CFR 1.105 Request

Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide the title, citation and copy of each publication that any of the applicants relied upon to draft the claimed subject matter.  For each publication, please provide a concise explanation of the reliance placed on that publication in distinguishing the claimed subject matter from the prior art.
In response to this requirement, please state whether any search of prior art was performed.  If a search was performed, please state the citation for each prior art collection searched.  If any art retrieved from the search was considered material to demonstrating the knowledge of a person having ordinary skill in the art to the disclosed request for transaction with attributes please provide the citation for each piece of art considered and a copy of the art.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
Examiner has reviewed the claims and would like to know where, specifically, the mathematical equation presented in claims 1, 11, and 20 came from.  Specifically, Examiner requests that the Applicant provide references to textbook(s), publication(s), etc. where the equation of claims 1, 11, and 20 can be found.  If the equations are derived from existing equations, Examiner would like to know where the existing equations can be found.  
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.




/YONGSIK PARK/Examiner, Art Unit 3695
August 12, 2021                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/13/2021